Case 20-13481-JDW        Doc 22     Filed 03/11/21 Entered 03/11/21 13:35:56            Desc Main
                                   Document      Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                CHAPTER 13 CASE NO.:

ORLANDO WILLIAMS                                                                  20-13481-JDW

                        OBJECTION TO CONFIRMATION OF
                   SECOND AMENDED CHAPTER 13 PLAN (DKT. #17)

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, after reviewing the voluntary petition (the “Petition”), Schedules, Statement of Financial

Affairs, and conducting the Section 341(a) Meeting of Creditors, and files this Objection to

Confirmation of Second Amended Chapter 13 Plan (the “Objection”), and in support thereof states

as follows:

       1.      The Debtor commenced this proceeding by filing a voluntary petition on December

21, 2020 (the “Petition Date”). The Debtor filed a proposed Second Amended Chapter 13 Plan

(Dkt. #17) (the “Plan”) on February 24, 2021.

       2.      The Debtor is below median income and the proposed term of the Plan is sixty (60)

months. The Plan does not provide for a distribution to nonpriority unsecured creditors. The

liquidation value in Section 5.1 of the Plan is $1,763.72.

       3.      The Plan fails to comply with 11 U.S.C. §§ 1325(a)(1) and 1322(a)(2) because it

fails to provide for the treatment of the priority claim of the Internal Revenue Service (Clm. #15-

1). The form plan approved by this Court provides that, “[t]he treatment of ALL secured and

priority debts must be provided for in this plan.”

       4.      The Plan fails to comply with 11 U.S.C. §§ 1325(a)(1) and (b)(1)(B). Section 5.1

of the Plan does not provide for payment of all of the Debtor’s projected disposable income for




                                                 1
Case 20-13481-JDW        Doc 22    Filed 03/11/21 Entered 03/11/21 13:35:56             Desc Main
                                  Document      Page 2 of 3



nonpriority unsecured creditors. Based on Amended Schedule I (Dkt. #19) and Schedule J (Dkt.

#1, Pgs. 31-31) the Debtor’s actual monthly net income is $1821.49 and the plan payment is

currently $1397.50. Accordingly, there remains $424.00 of projected disposable income not being

paid by the Debtor. The Trustee requests that the plan payment be set at $1,628.00 monthly and

that Section 5.1 of the Plan be amended to pay the funds remaining after disbursements have been

made to all other creditors provided for in the plan with the Trustee to determine the pro rata

percent distribution, or the amount necessary to pay nonpriority unsecured creditors in full,

whichever is more.

        5.     The Debtor should timely remit all plan payments due under the Plan prior to the

hearing or the case should be dismissed for failure to comply with the proposed Plan.

        6.     For the reasons set forth herein, the Trustee submits that Confirmation of the Plan

should be denied and the case dismissed.

        WHEREFORE, PREMISES CONSIDERED, the Trustee respectfully requests that upon

notice and hearing that this Court enter its order sustaining the Objection. The Trustee prays for

other such general and specific relief to which the Trustee and this bankruptcy estate may be

entitled.

        Dated: March 11, 2021.




                                                2
Case 20-13481-JDW        Doc 22       Filed 03/11/21 Entered 03/11/21 13:35:56           Desc Main
                                     Document      Page 3 of 3



                                       Respectfully submitted,

                                       LOCKE D. BARKLEY
                                       CHAPTER 13 TRUSTEE

                               BY:     /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                       mvardaman@barkley13.com



                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first-class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: March 11, 2021.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 3
